UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: October 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Huber Capital Equity Income Fund Vote Summary Report Period:07/01/10 to 06/30/11 Company Name Ticker Security ID Meeting Date Record Date Meeting Type Proponent Item # Proposal Mgmt Rec Vote Instruction Voted YN CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 1 Elect Director Raymond J. Bromark For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 2 Elect Director Gary J. Fernandes For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 3 Elect Director Kay Koplovitz For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 4 Elect Director Christopher B. Lofgren For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 5 Elect Director William E. McCracken For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 6 Elect Director Richard Sulpizio For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 7 Elect Director Laura S. Unger For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 8 Elect Director Arthur F. Weinbach For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 9 Elect Director Renato (Ron) Zambonini For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 10 Ratify Auditors For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Management 11 Amend Shareholder Rights Plan (Poison Pill) For For Yes CA, Inc. CA 12673P105 27-Jul-10 01-Jun-10 Annual Share Holder 12 Adopt Policy on Bonus Banking Against For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 1 Declassify the Board of Directors For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 2 Reduce Supermajority Vote Requirement For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 3 Amend Board Qualifications For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 4 Amend Stock Ownership Limitations For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 5 Adjourn Meeting For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management Elect Director Nancy J. Karch For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management Elect Director Jose Octavio Reyes Lagunes For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management Elect Director Edward Suning Tian For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management Elect Director Silvio Barzi For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 7 Approve Executive Incentive Bonus Plan For For Yes MasterCard Incorporated MA 57636Q104 21-Sep-10 26-Jul-10 Annual Management 8 Ratify Auditors For For Yes NBTY, Inc. NTY 22-Sep-10 23-Aug-10 Special Management 1 Approve Merger Agreement For For Yes NBTY, Inc. NTY 22-Sep-10 23-Aug-10 Special Management 2 Adjourn Meeting For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Mogens C. Bay For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Stephen G. Butler For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Steven F. Goldstone For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Joie A. Gregor For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Rajive Johri For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director W.G. Jurgensen For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Richard H. Lenny For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Ruth Ann Marshall For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Gary M. Rodkin For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Andrew J. Schindler For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management Elect Director Kenneth E. Stinson For For Yes Conagra Foods, Inc. CAG 24-Sep-10 02-Aug-10 Annual Management 2 Ratify Auditors For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 1 Elect Director James L. Barksdale For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 2 Elect Director John A. Edwardson For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 3 Elect Director J.R. Hyde, III For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 4 Elect Director Shirley A. Jackson For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 5 Elect Director Steven R. Loranger For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 6 Elect Director Gary W. Loveman For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 7 Elect Director Susan C. Schwab For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 8 Elect Director Frederick W. Smith For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 9 Elect Director Joshua I. Smith For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 10 Elect Director David P. Steiner For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 11 Elect Director Paul S. Walsh For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 12 Approve Omnibus Stock Plan For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Management 13 Ratify Auditors For For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Share Holder 14 Require Independent Board Chairman Against For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Share Holder 15 Provide Right to Act by Written Consent Against For Yes FedEx Corporation FDX 31428X106 27-Sep-10 02-Aug-10 Annual Share Holder 16 Adopt Policy on Succession Planning Against For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Jeffrey S. Berg For Withhold Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director H. Raymond Bingham For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Michael J. Boskin For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Safra A. Catz For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Bruce R. Chizen For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director George H. Conrades For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Lawrence J. Ellison For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Hector Garcia-Molina For Withhold Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Jeffrey O. Henley For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Mark V. Hurd For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Donald L. Lucas For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management Elect Director Naomi O. Seligman For Withhold Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management 2 Approve Executive Incentive Bonus Plan For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management 3 Amend Omnibus Stock Plan For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Management 4 Ratify Auditors For For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Share Holder 5 Establish Board Committee on Sustainability Against Against Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Share Holder 6 Require a Majority Vote for the Election of Directors Against For Yes Oracle Corporation ORCL 68389X105 06-Oct-10 09-Aug-10 Annual Share Holder 7 Stock Retention/Holding Period Against For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director I. Martin Inglis For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director Peter N. Stephans For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director Kathryn C. Turner For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director Stephen M. Ward, Jr. For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management 2 Ratify Auditors For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 1 Elect Director Steven A. Ballmer For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 2 Elect Director Dina Dublon For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 3 Elect Director William H. Gates III For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 4 Elect Director Raymond V. Gilmartin For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 5 Elect Director Reed Hastings For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 6 Elect Director Maria M. Klawe For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 7 Elect Director David F. Marquardt For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 8 Elect Director Charles H. Noski For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 9 Elect Director Helmut Panke For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Management 10 Ratify Auditors For For Yes Microsoft Corporation MSFT 16-Nov-10 03-Sep-10 Annual Share Holder 11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Don Tyson For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director John Tyson For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Jim Kever For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Kevin M. McNamara For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Brad T. Sauer For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Robert Thurber For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Barbara A. Tyson For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management Elect Director Albert C. Zapanta For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management 2 Ratify Auditors For For Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Share Holder 3 Phase in Controlled-Atmosphere Killing Against Against Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Tyson Foods, Inc. TSN 04-Feb-11 08-Dec-10 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 1 Reelect Pierre Brondeau as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 2 Reelect Juergen Gromer as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 3 Reelect Robert Hernandez as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 4 Reelect Thomas Lynch as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 5 Reelect Daniel Phelan as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 6 Reelect Frederic Poses as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 7 Reelect Lawrence Smith as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 8 Reelect Paula Sneed as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 9 Reelect David Steiner as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 10 Reelect John Van Scoter as Director For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 11 Accept Annual Report for Fiscal 2009/2010 For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 12 Accept Statutory Financial Statements for Fiscal 2010/2011 For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 13 Accept Consolidated Financial Statements for Fiscal 2010/2011 For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 14 Approve Discharge of Board and Senior Management For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 15 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal 2010/2011 For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 16 Ratify Deloitte AG as Swiss Registered Auditors for Fiscal 2010/2011 For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 17 Ratify PricewaterhouseCoopers AG as Special Auditor for Fiscal 2010/2011 For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 19 Advisory Vote on Say on Pay Frequency None One Year Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 20 Approve Ordinary Cash Dividend For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 21 Change Company Name to TE Connectivity Ltd For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 22 Amend Articles to Renew Authorized Share Capital For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 23 ApproveReduction in Share Capital For For Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 24 Authorize Repurchase of up to USD 800 million of Share Capital For Against Yes Tyco Electronics Ltd. TEL H8912P106 09-Mar-11 17-Feb-11 Annual Management 25 Adjourn Meeting For Against Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Irving Bolotin For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Steven L. Gerard For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Theron I. Gilliam For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Sherrill W. Hudson For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director R. Kirk Landon For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Sidney Lapidus For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Stuart A. Miller For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Donna E. Shalala For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Jeffrey Sonnenfeld For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 4 Amend Bylaw Provisions Dealing with Officers and Positions Held For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 5 Amend Bylaws For Against Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 6 Ratify Auditors For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Share Holder 7 Adopt Quantitative GHG Goals for Products and Operations Against Against Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 1 Elect Director M.L. Eskew For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 2 Elect Director A.G. Gilman For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 3 Elect Director K.N. Horn For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 4 Elect Director J.C. Lechleiter For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 5 Ratify Auditors For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 7 Advisory Vote on Say on Pay Frequency One Year One Year Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 8 Declassify the Board of Directors For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 9 Reduce Supermajority Vote Requirement For For Yes Eli Lilly and Company LLY 18-Apr-11 15-Feb-11 Annual Management 10 Approve Executive Incentive Bonus Plan For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 1 Elect Director Alain J.P. Belda For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 2 Elect Director Timothy C. Collins For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 3 Elect Director Jerry A. Grundhofer For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 4 Elect Director Robert L. Joss For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 5 Elect Director Michael E. O'Neill For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 6 Elect Director Vikram S. Pandit For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 7 Elect Director Richard D. Parsons For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 8 Elect Director Lawrence R. Ricciardi For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 9 Elect DirectorJudith Rodin For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 10 Elect Director Robert L. Ryan For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 11 Elect Director Anthony M. Santomero For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 12 Elect Director Diana L. Taylor For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 13 Elect Director William S. Thompson, Jr. For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 14 Elect Director Ernesto Zedillo For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 15 Ratify Auditors For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 16 Amend Omnibus Stock Plan For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 17 Approve Executive Incentive Bonus Plan For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 19 Advisory Vote on Say on Pay Frequency One Year One Year Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Management 20 Approve Reverse Stock Split For For Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Share Holder 21 Affirm Political Non-Partisanship Against Against Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Share Holder 22 Report on Political Contributions Against Against Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Share Holder 23 Report on Restoring Trust and Confidence in the Financial System Against Against Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Share Holder 24 Amend Articles/Bylaws/Charter Call Special Meetings Against Against Yes Citigroup Inc. C 21-Apr-11 22-Feb-11 Annual Share Holder 25 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against Against Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 1 Elect Director David J. Anderson For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 2 Elect Director James F. Cordes For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 3 Elect Director Ralph D. Crosby, Jr. For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 4 Elect Director Linda A. Goodspeed For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 5 Elect Director Thomas E. Hoaglin For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 6 Elect Director Lester A. Hudson, Jr. For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 7 Elect Director Michael G. Morris For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 8 Elect Director Richard C. Notebaert For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 9 Elect Director Lionel L. Nowell III For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 10 Elect DirectorRichard L. Sandor For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 11 Elect Director Kathryn D. Sullivan For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 12 Elect Director Sara Martinez Tucker For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 13 Elect Director John F. Turner For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 14 Ratify Auditors For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes American Electric Power Co. AEP 26-Apr-11 28-Feb-11 Annual Management 16 Advisory Vote on Say on Pay Frequency One Year One Year Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 1 Elect Director Herbert A. Allen For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 2 Elect Director Ronald W. Allen For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 3 Elect Director Howard G. Buffett For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 4 Elect Director Barry Diller For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 5 Elect Director Evan G. Greenberg For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 6 Elect Director Alexis M. Herman For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 7 Elect Director Muhtar Kent For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 8 Elect Director Donald R. Keough For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 9 Elect Director Maria Elena Lagomasino For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 10 Elect Director Donald F. McHenry For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 11 Elect Director Sam Nunn For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 12 Elect Director James D. Robinson III For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 13 Elect Director Peter V. Ueberroth For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 14 Elect Director Jacob Wallenberg For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 15 Elect Director James B. Williams For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 16 Ratify Auditors For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 17 Amend Executive Incentive Bonus Plan For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 18 Amend Restricted Stock Plan For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 19 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Management 20 Advisory Vote on Say on Pay Frequency One Year One Year Yes The Coca-Cola Company KO 27-Apr-11 28-Feb-11 Annual Share Holder 21 Publish Report on Chemical Bisphenol-A (BPA) Against For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 1 Elect Director Dennis A. Ausiello For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 2 Elect Director Michael S. Brown For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 3 Elect Director M. Anthony Burns For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 4 Elect Director W. Don Cornwell For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 5 Elect Director Frances D. Fergusson For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 6 Elect Director William H. Gray III For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 7 Elect Director Constance J. Horner For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 8 Elect Director James M. Kilts For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 9 Elect Director George A. Lorch For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 10 Elect Director John P. Mascotte For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 11 Elect Director Suzanne Nora Johnson For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 12 Elect Director Ian C. Read For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 13 Elect Director Stephen W. Sanger For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 14 Ratify Auditors For For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Management 16 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Share Holder 17 Publish Political Contributions Against Against Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Share Holder 18 Report on Public Policy Advocacy Process Against Against Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Share Holder 19 Adopt Policy to Restrain Pharmaceutical Price Increases Against Against Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Share Holder 20 Provide Right to Act by Written Consent Against For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Share Holder 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Pfizer Inc. PFE 28-Apr-11 01-Mar-11 Annual Share Holder 22 Report on Animal Testing and Plans for Reduction Against Against Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 1 Elect Director Fred D. Anderson For For Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 2 Elect Director Edward W. Barnholt For For Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 3 Elect Director Scott D. Cook For For Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 4 Elect Director John J. Donahoe For For Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Management 7 Ratify Auditors For For Yes eBay Inc. EBAY 28-Apr-11 17-Mar-11 Annual Share Holder 8 Reduce Supermajority Vote Requirement Against For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 1 Elect Director John A. Canning, Jr. For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 2 Elect Director M. Walter D Alessio For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 3 Elect Director Nicholas Debenedictis For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 4 Elect Director Nelson A. Diaz For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 5 Elect Director Sue L. Gin For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 6 Elect Director Rosemarie B. Greco For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 7 Elect Director Paul L. Joskow For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 8 Elect Director Richard W. Mies For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 9 Elect Director John M. Palms For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 10 Elect Director William C. Richardson For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 11 Elect Director Thomas J. Ridge For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 12 Elect Director John W. Rogers, Jr. For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 13 Elect Director John W. Rowe For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 14 Elect Director Stephen D. Steinour For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 15 Elect Director Don Thompson For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 16 Ratify Auditors For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Exelon Corporation EXC 30161N101 03-May-11 04-Mar-11 Annual Management 18 Advisory Vote on Say on Pay Frequency One Year One Year Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 1 Elect Director Peter J. Fluor For For Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 2 Elect Director Joseph W. Prueher For For Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 3 Elect Director Suzanne H. Woolsey For For Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency None One Year Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 6 Declassify the Board of Directors For For Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 7 Reduce Supermajority Vote Requirement For For Yes Fluor Corporation FLR 05-May-11 10-Mar-11 Annual Management 8 Ratify Auditors For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management Elect Director Klaus Kleinfeld For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management Elect Director James W. Owens For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management Elect Director Ratan N. Tata For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 2 Ratify Auditor For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 5 Approve Executive Incentive Bonus Plan For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 6 Reduce Supermajority Vote Requirement Relating to Fair Price Protection For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 7 Reduce Supermajority Vote Requirement Relating to Director Elections For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Management 8 Reduce Supermajority Vote Requirement Relating to the Removal of Directors For For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Share Holder 9 Provide Right to Act by Written Consent Against For Yes Alcoa Inc. AA 06-May-11 11-Feb-11 Annual Share Holder 10 Declassify the Board of Directors Against For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2010 (Non-Voting) Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 2 Approve Allocation of Income and Dividends of EUR 2.20 per Share For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 3 Approve Discharge of Supervisory Board for Fiscal 2010 For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 4 Approve Discharge of Management Board for Fiscal 2010 For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 5 Ratify KPMG AG as Auditors for Fiscal 2011 For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 6 Elect Anke Schaeferkordt to the Supervisory Board For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 7 Approve Remuneration of Audit Committee of the Supervisory Board For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 8 Approve Affiliation Agreement with Subsidiary Styrolution GmbH For For Yes BASF SE BAS 06-May-11 29-Mar-11 Annual Management 9 Approve Affiliation Agreement with Subsidiary BASF US Verwaltung GmbH For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 1 Elect Herbert N. Haag as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 2 Elect Michael S. McGavick as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 3 Elect Ellen E. Thrower as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 4 Elect John M. Vereker as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 5 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 7 Advisory Vote on Say on Pay Frequency One Year One Year Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 8 Amend Omnibus Stock Plan For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management Elect Director William D. Harvey For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management Elect Director Singleton B. McAllister For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management 4 Ratify Auditors For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 1 Elect Director Mukesh D. Ambani For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 2 Elect Director Susan S. Bies For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 3 Elect Director Frank P. Bramble, Sr. For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 4 Elect Director Virgis W. Colbert For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 5 Elect Director Charles K. Gifford For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 6 Elect Director Charles O. Holliday, Jr. For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 7 Elect Director D. Paul Jones, Jr. For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 8 Elect Director Monica C. Lozano For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 9 Elect Director Thomas J. May For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 10 Elect Director Brian T. Moynihan For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 11 Elect Director Donald E. Powell For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 12 Elect Director Charles O. Rossotti For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 13 Elect Director Robert W. Scully For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Management 16 Ratify Auditors For For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 17 Disclose Prior Government Service Against Against Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 18 Provide Right to Act by Written Consent Against For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 20 Report on Lobbying Expenses Against Against Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 21 Report on Collateral in Derivatives Trading Against For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 22 Restore or Provide for Cumulative Voting Against For Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 23 Claw-back of Payments under Restatements Against Against Yes Bank of America Corp. BAC 11-May-11 16-Mar-11 Annual Share Holder 24 Prohibit Certain Relocation Benefits to Senior Executives Against Against Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 1 Elect Director Harold Brown For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 2 Elect Director Mathis Cabiallavetta For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 3 Elect Director Louis C. Camilleri For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 4 Elect Director J. Dudley Fishburn For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 5 Elect Director Jennifer Li For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 6 Elect Director Graham Mackay For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 7 Elect Director Sergio Marchionne For Against Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 8 Elect Director Lucio A. Noto For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 9 Elect Director Carlos Slim Helu For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 10 Elect Director Stephen M. Wolf For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 11 Ratify Auditors For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Share Holder 14 Report on Effect of Marketing Practices on the Poor Against Against Yes Philip Morris International Inc. PM 11-May-11 15-Mar-11 Annual Share Holder 15 Require Independent Board Chairman Against Against Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 1 Elect Director Robert C. Greving For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 2 Elect Director R. Keith Long For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 3 Elect Director Charles W. Murphy For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 4 Elect Director C. James Prieur For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 5 Elect Director Neal C. Schneider For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 6 Elect Director Frederick J. Sievert For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 7 Elect Director Michael T. Tokarz For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 8 Elect Director John G. Turner For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 9 Ratify Auditors For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 1 Elect Director Michael J. Fedida For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 2 Elect Director Albert F. Hummel For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 3 Elect Director Catherine M. Klema For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 4 Elect Director Anthony Selwyn Tabatznik For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 5 Declassify the Board of Directors For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 6 Amend Omnibus Stock Plan For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 8 Advisory Vote on Say on Pay Frequency One Year One Year Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 9 Ratify Auditors For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 1 Elect Director Crandall C. Bowles For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 2 Elect Director Stephen B. Burke For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 3 Elect Director David M. Cote For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 4 Elect Director James S. Crown For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 5 Elect Director James Dimon For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 6 Elect Director Ellen V. Futter For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 7 Elect Director William H. Gray, III For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 8 Elect Director Laban P. Jackson, Jr. For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 9 Elect Director David C. Novak For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 10 Elect Director Lee R. Raymond For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 11 Elect Director William C. Weldon For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 12 Ratify Auditors For For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 14 Advisory Vote on Say on Pay Frequency One Year One Year Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Management 15 Amend Omnibus Stock Plan For Against Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Share Holder 16 Affirm Political Non-Partisanship Against Against Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Share Holder 17 Provide Right to Act by Written Consent Against For Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Share Holder 18 Report on Loan Modifications Against Against Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Share Holder 19 Report on Political Contributions Against Against Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Share Holder 20 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Against Yes JPMorgan Chase & Co. JPM 46625H100 17-May-11 18-Mar-11 Annual Share Holder 21 Require Independent Board Chairman Against Against Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 1 Accept Financial Statements and Statutory Reports For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 2 Approve Remuneration Report For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 2 Approve Remuneration Report For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 3 Elect Linda Stuntz as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 3 Elect Linda Stuntz as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 4 Re-elect Josef Ackermann as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 4 Re-elect Josef Ackermann as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 5 Re-elect Malcolm Brinded as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 5 Re-elect Malcolm Brinded as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 6 Elect Guy Elliott as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 6 Elect Guy Elliott as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 7 Re-elect Simon Henry as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 7 Re-elect Simon Henry as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 8 Re-elect Charles Holliday as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 8 Re-elect Charles Holliday as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 9 Re-elect Lord Kerr of Kinlochard as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 9 Re-elect Lord Kerr of Kinlochard as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 10 Elect Gerard Kleisterlee as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 10 Elect Gerard Kleisterlee as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 11 Re-elect Christine Morin-Postel as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 11 Re-elect Christine Morin-Postel as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 12 Re-elect Jorma Ollila as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 12 Re-elect Jorma Ollila as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 13 Re-elect Jeroen van der Veer as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 13 Re-elect Jeroen van der Veer as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 14 Re-elect Peter Voser as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 14 Re-elect Peter Voser as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 15 Re-elect Hans Wijers as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 15 Re-elect Hans Wijers as Director For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 16 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 16 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 17 Authorise Board to Fix Remuneration of Auditors For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 17 Authorise Board to Fix Remuneration of Auditors For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 20 Authorise Market Purchase For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 20 Authorise Market Purchase For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 21 Authorise EU Political Donations and Expenditure For For Yes Royal Dutch Shell plc RDSB 17-May-11 04-Apr-11 Annual Management 21 Authorise EU Political Donations and Expenditure For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director Daniel E. Berce For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director Jack R. Daugherty For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director Daniel R. Feehan For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director Albert Goldstein For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director James H. Graves For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director B.d. Hunter For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director Timothy J. McKibben For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management Elect Director Alfred M. Micallef For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management 2 Ratify Auditors For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cash America International, Inc. CSH 14754D100 18-May-11 23-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 1 Elect Director Wesley G. Bush For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 2 Elect Director Lewis W. Coleman For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 3 Elect Director Victor H. Fazio For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 4 Elect Director Donald E. Felsinger For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 5 Elect Director Stephen E. Frank For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 6 Elect Director Bruce S. Gordon For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 7 Elect Director Madeleine Kleiner For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 8 Elect Director Karl J. Krapek For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 9 Elect Director Richard B. Myers For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 10 Elect Director Aulana L. Peters For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 11 Elect Director Kevin W. Sharer For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 12 Ratify Auditors For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 13 Approve Omnibus Stock Plan For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Management 15 Advisory Vote on Say on Pay Frequency One Year One Year Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Share Holder 16 Provide for Cumulative Voting Against For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Share Holder 17 Report on Political Contributions Against For Yes Northrop Grumman Corp. NOC 18-May-11 22-Mar-11 Annual Share Holder 18 Provide Right to Act by Written Consent Against For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management Elect Director John R. Friedery For For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management Elect Director Joe E. Harlan For For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management Elect Director Michael F. Johnston For For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management 4 Reduce Supermajority Vote Requirement Relating to the Board of Directors For For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management 5 Reduce Supermajority Vote Requirement for Certain Business Combinations For For Yes Flowserve Corporation FLS 34354P105 19-May-11 25-Mar-11 Annual Management 6 Ratify Auditors For For Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Management Elect Director John R. Huff For For Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Management Elect Director Lester L. Lyles For For Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Management Elect Director Richard J. Slater For For Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Management 2 Ratify Auditors For For Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes KBR, Inc. KBR 48242W106 19-May-11 21-Mar-11 Annual Share Holder 5 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Sherry S. Barrat For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Robert M. Beall, II For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director J. Hyatt Brown For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director James L. Camaren For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Kenneth B. Dunn For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director J. Brian Ferguson For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Lewis Hay, III For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Toni Jennings For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Oliver D. Kingsley, Jr. For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Rudy E. Schupp For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director William H. Swanson For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Michael H. Thaman For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management Elect Director Hansel E. Tookes, II For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management 2 Ratify Auditors For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management 3 Approve Omnibus Stock Plan For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes NextEra Energy, Inc. NEE 65339F101 20-May-11 22-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Management 1 Elect Director Hikmet Ersek For For Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Management 2 Elect Director Jack M. Greenberg For For Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Management 3 Elect Director Linda Fayne Levinson For For Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Management 4 Ratify Auditors For For Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Yes The Western Union Co. WU 20-May-11 22-Mar-11 Annual Share Holder 7 Declassify the Board of Directors Against For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 1 Re-elect J. Roderick Clark as Director For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 2 Re-elect Daniel W. Rabun as Director For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 3 Re-elect Keith O. Rattie as Director For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 4 Appoint KPMG LLP as Independent Registered Auditors of the Company For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 5 Reappoint KPMG Audit Plc as Auditors of the Company For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 6 Authorize Board to Fix Remuneration of Auditors For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 7 Approve Special Dividends For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 8 Authorize Associated Deed of Release for Historic Dividends For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 9 Authorize Release All Claims Against Directors for Historic Dividends For For Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Ensco plc ESV 29358Q109 24-May-11 31-Mar-11 Annual Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 1 Elect Director Leslie A. Brun For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 2 Elect Director Thomas R. Cech For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 3 Elect Director Richard T. Clark For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 4 Elect Director Kenneth C. Frazier For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 5 Elect Director Thomas H. Glocer For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 6 Elect Director Steven F. Goldstone For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 7 Elect Director William B. Harrison. Jr. For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 8 Elect Director Harry R. Jacobson For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 9 Elect Director William N. Kelley For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 10 Elect Director C. Robert Kidder For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 11 Elect Director Rochelle B. Lazarus For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 12 Elect Director Carlos E. Represas For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 13 Elect Director Patricia F. Russo For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 14 Elect Director Thomas E. Shenk For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 15 Elect Director Anne M. Tatlock For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 16 Elect Director Craig B. Thompson For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 17 Elect Director Wendell P. Weeks For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 18 Elect Director Peter C. Wendell For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 19 Ratify Auditors For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 20 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Merck & Co., Inc. MRK 58933Y105 24-May-11 25-Mar-11 Annual Management 21 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Ensco plc ESV 29358Q109 31-May-11 11-Apr-11 Special Management 1 Issue Shares in Connection with Acquisition For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 1 Elect Director F. Duane Ackerman For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 2 Elect Director Francis S. Blake For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 3 Elect Director Ari Bousbib For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 4 Elect Director Gregory D. Brenneman For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 5 Elect Director J. Frank Brown For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 6 Elect Director Albert P. Carey For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 7 Elect Director Armando Codina For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 8 Elect Director Bonnie G. Hill For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 9 Elect Director Karen L. Katen For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 10 Elect Director Ronald L. Sargent For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 11 Ratify Auditors For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Management 14 Provide Right to Act by Written Consent For For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Share Holder 15 Restore or Provide for Cumulative Voting Against For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Share Holder 16 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Share Holder 17 Prepare Employment Diversity Report Against For Yes The Home Depot, Inc. HD 02-Jun-11 04-Apr-11 Annual Share Holder 18 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 1 Elect Director Aida M. Alvarez For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 2 Elect Director James W. Breyer For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 3 Elect Director M. Michele Burns For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 4 Elect Director James I. Cash, Jr. For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 5 Elect Director Roger C. Corbett For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 6 Elect Director Douglas N. Daft For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 7 Elect Director Michael T. Duke For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 8 Elect Director Gregory B. Penner For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 9 Elect Director Steven S Reinemund For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 10 Elect Director H. Lee Scott, Jr. For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 11 Elect Director Arne M. Sorenson For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 12 Elect Director Jim C. Walton For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 13 Elect Director S. Robson Walton For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 14 Elect Director Christopher J. Williams For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 15 Elect Director Linda S. Wolf For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 16 Ratify Auditors For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Management 18 Advisory Vote on Say on Pay Frequency One Year One Year Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Share Holder 19 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Against For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Share Holder 20 Report on Political Contributions Against For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Share Holder 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Share Holder 22 Require Suppliers to Produce Sustainability Reports Against Against Yes Wal-Mart Stores, Inc. WMT 03-Jun-11 06-Apr-11 Annual Share Holder 23 Report on Climate Change Business Risks Against Against Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 1 Elect Director Marc Olivié For For Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 2 Elect Director Rima Qureshi For For Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 3 Elect Director Mark Schwartz For For Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 4 Elect Director Jackson P. Tai For For Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Yes MasterCard Incorporated MA 57636Q104 07-Jun-11 13-Apr-11 Annual Management 7 Ratify Auditors For For Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management Elect Director Aubrey K. McClendon For Withhold Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management Elect Director Don Nickles For Withhold Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management Elect Director Kathleen M. Eisbrenner For For Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management Elect Director Louis A. Simpson For For Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management 2 Amend Omnibus Stock Plan For For Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management 3 Ratify Auditors For For Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Yes Chesapeake Energy Corp. CHK 10-Jun-11 15-Apr-11 Annual Share Holder 6 Advisory Vote to Ratify Directors' Compensation Against For Yes Huber Capital Small Cap Value Fund Vote Summary Report Period:07/01/10 to 06/30/11 Company Name Ticker Security ID Meeting Date Record Date Meeting Type Proponent Item # Proposal Mgmt Rec Vote Instruction Voted YN Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management Elect Director E. Randall Chestnut For Do Not Vote Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management Elect Director William T. Deyo For Do Not Vote Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management Elect Director Richard L. Solar For Do Not Vote Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management Elect Director Sidney Kirschner For Do Not Vote Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management 2 Ratify Auditors For Do Not Vote Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management 3 Other Business For Do Not Vote Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Share Holder Elect Director Jon C. Biro For For Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Share Holder Elect Director Melvin L. Keating For For Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Share Holder Management Nominee - Sidney Kirschner For For Yes Crown Crafts, Inc. CRWS 10-Aug-10 11-Jun-10 Proxy Contest Management 2 Ratify Auditors For For Yes NBTY, Inc. NTY 22-Sep-10 23-Aug-10 Special Management 1 Approve Merger Agreement For For Yes NBTY, Inc. NTY 22-Sep-10 23-Aug-10 Special Management 2 Adjourn Meeting For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director I. Martin Inglis For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director Peter N. Stephans For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director Kathryn C. Turner For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management Elect Director Stephen M. Ward, Jr. For For Yes Carpenter Technology Corp. CRS 11-Oct-10 13-Aug-10 Annual Management 2 Ratify Auditors For For Yes Park Sterling Bank PSTB 70086W109 23-Nov-10 04-Oct-10 Special Management 1 Approve Formation of Holding Company For For Yes Park Sterling Bank PSTB 70086W109 23-Nov-10 04-Oct-10 Special Management 2 Approve Stock Option Plan For For Yes Park Sterling Bank PSTB 70086W109 23-Nov-10 04-Oct-10 Special Management 3 Approve Non-Employee Director Stock Option Plan For For Yes Park Sterling Bank PSTB 70086W109 23-Nov-10 04-Oct-10 Special Management 4 Approve Omnibus Stock Plan For For Yes Boston Pizza Royalties Income Fund BPF.U 07-Dec-10 01-Nov-10 Special Management 1 Amend Declaration of Trust - IFRS related For For Yes Boston Pizza Royalties Income Fund BPF.U 07-Dec-10 01-Nov-10 Special Management 2 Amend Declaration of Trust - Reduction of Quorum For Against Yes Boston Pizza Royalties Income Fund BPF.U 07-Dec-10 01-Nov-10 Special Management 3 Approve Amendments to the Partnership Agreement - SIFT tax related For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management Elect Director William L. Yde III For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management Elect Director Dale C. Arfman For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management Elect Director Gary O. Benson For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management Elect Director Shane E. Coppola For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management Elect Director William M. Mower For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management Elect Director Stuart R. Romenesko For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management 2 Amend Omnibus Stock Plan For For Yes Global Traffic Network, Inc. GNET 37947B103 15-Dec-10 10-Nov-10 Annual Management 3 Ratify Auditors For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 1 Elect Director Gaylord O. Coan For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 2 Elect Director David C. Moran For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 3 Elect Director John E. Stokely For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 4 Amend Omnibus Stock Plan For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 5 Ratify Auditors For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Imperial Sugar Company IPSU 18-Feb-11 28-Dec-10 Annual Management 7 Advisory Vote on Say on Pay Frequency One Year One Year Yes MI Developments Inc. MIM.A 55304X104 29-Mar-11 15-Feb-11 Annual/Special Management 1 Approve Plan of Arrangement - Dual Class Collapse For For Yes MI Developments Inc. MIM.A 55304X104 29-Mar-11 15-Feb-11 Annual/Special Management 2 Elect Franz Deutsch, Benjamin Hutzel, Manfred Jakszus, Dennis Mills, Heribert Polzl, Frank Stronach, Lorne Weiss and Rod Zimmer as Pre-Closing Directors For Withhold Yes MI Developments Inc. MIM.A 55304X104 29-Mar-11 15-Feb-11 Annual/Special Management 3 Elect Michael Brody, Peter Dey, Barry Gilbertson, William Lenehan,Gerald J. Miller, Scott I. Oran and G. Wesley Voorheis as Post-Closing of Directors For For Yes MI Developments Inc. MIM.A 55304X104 29-Mar-11 15-Feb-11 Annual/Special Management 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Irving Bolotin For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Steven L. Gerard For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Theron I. Gilliam For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Sherrill W. Hudson For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director R. Kirk Landon For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Sidney Lapidus For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Stuart A. Miller For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Donna E. Shalala For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management Elect Director Jeffrey Sonnenfeld For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 4 Amend Bylaw Provisions Dealing with Officers and Positions Held For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 5 Amend Bylaws For Against Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Management 6 Ratify Auditors For For Yes Lennar Corporation LEN 13-Apr-11 16-Feb-11 Annual Share Holder 7 Adopt Quantitative GHG Goals for Products and Operations Against Against Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Brian P. Anderson For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Thomas A. Donahoe For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Ann M. Drake For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Michael. H. Goldberg For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Patrick J. Herbert, III For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Terrence J. Keating For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect DirectorJames D. Kelly For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Pamela Forbes Lieberman For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director John McCartney For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management Elect Director Michael Simpson For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management 4 Amend Omnibus Stock Plan For For Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management 5 Amend Omnibus Stock Plan For Against Yes A. M. Castle & Co. CAS 28-Apr-11 01-Mar-11 Annual Management 6 Ratify Auditors For For Yes Global Cash Access Holdings, Inc. GCA 28-Apr-11 11-Mar-11 Annual Management Elect Director Fred C. Enlow For For Yes Global Cash Access Holdings, Inc. GCA 28-Apr-11 11-Mar-11 Annual Management Elect Director Patrick Olson For For Yes Global Cash Access Holdings, Inc. GCA 28-Apr-11 11-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Global Cash Access Holdings, Inc. GCA 28-Apr-11 11-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Global Cash Access Holdings, Inc. GCA 28-Apr-11 11-Mar-11 Annual Management 4 Ratify Auditors For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 28-Apr-11 28-Feb-11 Annual Management Elect Director George R. Aylward For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 28-Apr-11 28-Feb-11 Annual Management Elect Director Edward M. Swan, Jr. For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 28-Apr-11 28-Feb-11 Annual Management Elect Director Mark C. Treanor For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 28-Apr-11 28-Feb-11 Annual Management 2 Ratify Auditors For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 28-Apr-11 28-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Virtus Investment Partners, Inc. VRTS 92828Q109 28-Apr-11 28-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years Three Years Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management Elect Director Christopher O'Donnell For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management Elect Director K. Jeffrey Dahlberg For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management Elect Director Wallace B. Doolin For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management Elect Director Lisa A. Kro For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management Elect Director Richard L. Monfort For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management Elect Director Dean A. Riesen For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management 2 Amend Omnibus Stock Plan For For Yes Famous Dave's of America, Inc. DAVE 03-May-11 07-Mar-11 Annual Management 3 Ratify Auditors For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 1 Elect Herbert N. Haag as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 2 Elect Michael S. McGavick as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 3 Elect Ellen E. Thrower as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 4 Elect John M. Vereker as Director For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 5 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 7 Advisory Vote on Say on Pay Frequency One Year One Year Yes XL Group plc XL G98290102 06-May-11 03-Mar-11 Annual Management 8 Amend Omnibus Stock Plan For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management Elect Director William D. Harvey For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management Elect Director Singleton B. McAllister For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Alliant Energy Corporation LNT 10-May-11 17-Mar-11 Annual Management 4 Ratify Auditors For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director John W. Ballantine For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Rodney L. Brown, Jr. For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director David A. Dietzler For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Kirby A. Dyess For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Peggy Y. Fowler For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Mark B. Ganz For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Corbin A. McNeill, Jr. For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Neil J. Nelson For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director M. Lee Pelton For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director James J. Piro For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management Elect Director Robert T.F. Reid For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Management 4 Ratify Auditors For For Yes Portland General Electric Co. POR 11-May-11 07-Mar-11 Annual Share Holder 5 Adopt Quantitative GHG Goals for Products and Operations Against For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 1 Elect Director Robert C. Greving For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 2 Elect Director R. Keith Long For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 3 Elect Director Charles W. Murphy For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 4 Elect Director C. James Prieur For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 5 Elect Director Neal C. Schneider For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 6 Elect Director Frederick J. Sievert For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 7 Elect Director Michael T. Tokarz For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 8 Elect Director John G. Turner For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 9 Ratify Auditors For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes CNO Financial Group Inc. CNO 12621E103 12-May-11 14-Mar-11 Annual Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Yes Rent-A-Center, Inc. RCII 76009N100 12-May-11 28-Mar-11 Annual Management 1 Elect Director Mark E. Speese For For Yes Rent-A-Center, Inc. RCII 76009N100 12-May-11 28-Mar-11 Annual Management 2 Elect Director Jeffery M. Jackson For For Yes Rent-A-Center, Inc. RCII 76009N100 12-May-11 28-Mar-11 Annual Management 3 Elect Director Leonard H. Roberts For For Yes Rent-A-Center, Inc. RCII 76009N100 12-May-11 28-Mar-11 Annual Management 4 Ratify Auditors For For Yes Rent-A-Center, Inc. RCII 76009N100 12-May-11 28-Mar-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Rent-A-Center, Inc. RCII 76009N100 12-May-11 28-Mar-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Yes The Second Cup Ltd. SCU 81313P106 13-May-11 13-Apr-11 Annual Management 1 Elect James S. Anas, Bryna Goldberg, Raymond Guyatt, Michael Rosicki and Peter Saunders as Directors For For Yes The Second Cup Ltd. SCU 81313P106 13-May-11 13-Apr-11 Annual Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 1 Elect Director Michael J. Fedida For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 2 Elect Director Albert F. Hummel For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 3 Elect Director Catherine M. Klema For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 4 Elect Director Anthony Selwyn Tabatznik For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 5 Declassify the Board of Directors For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 6 Amend Omnibus Stock Plan For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 8 Advisory Vote on Say on Pay Frequency One Year One Year Yes Watson Pharmaceuticals, Inc. WPI 13-May-11 18-Mar-11 Annual Management 9 Ratify Auditors For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Charles O. Buckner For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director John A. Clerico For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Lawrence R. Dickerson For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Edward P. Djerejian For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Charles R. Enze For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Larry E. Farmer For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Edgar G. Hotard For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director Richard A. Pattarozzi For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management Elect Director John B. Reed For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management 2 Ratify Auditors For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Global Industries, Ltd. GLBL 18-May-11 22-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Pizza Pizza Royalty Income Fund PZA.UN 18-May-11 08-Apr-11 Annual Management 1 Elect Arnold Cader, Richard McCoy, Robert Nobes, Terence Reid, and Elizabeth Wright as Trustees For Withhold Yes Pizza Pizza Royalty Income Fund PZA.UN 18-May-11 08-Apr-11 Annual Management 2 Approve RSM Richter LLP as Auditors of the Fund and authorizing the Trustees to Fix Their Remuneration For For Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Craig M. Nash For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Gregory R. Blatt For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director David Flowers For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Gary S. Howard For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Lewis J. Korman For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Thomas J. Kuhn For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Thomas J. McInerney For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Thomas P. Murphy, Jr. For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management Elect Director Avy H. Stein For Withhold Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Interval Leisure Group, Inc. IILG 46113M108 24-May-11 04-Apr-11 Annual Management 4 Ratify Auditors For For Yes KapStone Paper and Packaging Corp. KS 48562P103 25-May-11 05-Apr-11 Annual Management Elect Director John M. Chapman For For Yes KapStone Paper and Packaging Corp. KS 48562P103 25-May-11 05-Apr-11 Annual Management Elect Director Matthew Kaplan For For Yes KapStone Paper and Packaging Corp. KS 48562P103 25-May-11 05-Apr-11 Annual Management Elect Director Ronald J. Gidwitz For For Yes KapStone Paper and Packaging Corp. KS 48562P103 25-May-11 05-Apr-11 Annual Management 2 Ratify Auditors For For Yes KapStone Paper and Packaging Corp. KS 48562P103 25-May-11 05-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes KapStone Paper and Packaging Corp. KS 48562P103 25-May-11 05-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes Overhill Farms, Inc. OFI 25-May-11 14-Apr-11 Annual Management Elect Director James Rudis For For Yes Overhill Farms, Inc. OFI 25-May-11 14-Apr-11 Annual Management Elect Director Harold Estes For For Yes Overhill Farms, Inc. OFI 25-May-11 14-Apr-11 Annual Management Elect Director Geoffrey A. Gerard For For Yes Overhill Farms, Inc. OFI 25-May-11 14-Apr-11 Annual Management Elect Director Alexander Auerbach For Withhold Yes Overhill Farms, Inc. OFI 25-May-11 14-Apr-11 Annual Management Elect Director Alexander Rodetis, Jr. For For Yes Overhill Farms, Inc. OFI 25-May-11 14-Apr-11 Annual Management 2 Ratify Auditors For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director Walter C. Ayers, Jr. For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director Jean E. Davis For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director Jeffrey S. Kane For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director Leslie M. (Bud) Baker, Jr. For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director Larry W. Carroll For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director James C. Cherry For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management Elect Director Thomas B. Henson For For Yes Park Sterling Corporation PSTB 70086Y105 25-May-11 18-Mar-11 Annual Management 2 Ratify Auditors For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Ken L. Kenworthy, Jr. For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director T. J. Boismier For Withhold Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Thomas G. Casso For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Michael G. Cook For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Steven Craig For Withhold Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Ken L. Kenworthy, Sr. For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director J. David Lucke For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Jon W. 'Tucker' McHugh For Withhold Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management Elect Director Michael J. Rohleder For For Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes GMX Resources Inc. GMXR 38011M108 26-May-11 11-Apr-11 Annual Management 4 Ratify Auditors For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 1 Elect Director Michael S. Dunlap For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 2 Elect Director Stephen F. Butterfield For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 3 Elect Director James P. Abel For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 4 Elect Director Kathleen A. Farrell For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 5 Elect Director Thomas E. Henning For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 6 Elect Director Brian J. O'Connor For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 7 Elect Director Kimberly K. Rath For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 8 Elect Director Michael D. Reardon For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 9 Ratify Auditors For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Nelnet, Inc. NNI 64031N108 26-May-11 30-Mar-11 Annual Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management Elect Director Theodore H. Ashford, III For For Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management Elect Director Jeffrey I. Badgley For For Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management Elect Director A. Russell Chandler, III For For Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management Elect Director William G. Miller For For Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management Elect Director Richard H. Roberts For For Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Miller Industries, Inc. MLR 27-May-11 05-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes UFP Technologies, Inc. UFPT 08-Jun-11 22-Apr-11 Annual Management Elect Director David K. Stevenson For Withhold Yes UFP Technologies, Inc. UFPT 08-Jun-11 22-Apr-11 Annual Management Elect Director Robert W. Pierce, Jr. For Withhold Yes UFP Technologies, Inc. UFPT 08-Jun-11 22-Apr-11 Annual Management 2 Ratify Auditors For For Yes UFP Technologies, Inc. UFPT 08-Jun-11 22-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For For Yes UFP Technologies, Inc. UFPT 08-Jun-11 22-Apr-11 Annual Management 4 Adjourn Meeting For Against Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management Elect Director Carolyn Bartholomew For For Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management Elect Director Jack A. Hockema For For Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management Elect Director Lauralee E. Martin For For Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management Elect Director Brett E. Wilcox For For Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Yes Kaiser Aluminum Corporation KALU 09-Jun-11 20-Apr-11 Annual Management 4 Ratify Auditors For For Yes Boston Pizza Royalties Income Fund BPF.UN 15-Jun-11 20-Apr-11 Annual Management Elect Trustee John L. Cowperthwaite For For Yes Boston Pizza Royalties Income Fund BPF.UN 15-Jun-11 20-Apr-11 Annual Management Elect Trustee William Brown For For Yes Boston Pizza Royalties Income Fund BPF.UN 15-Jun-11 20-Apr-11 Annual Management Elect Trustee W. Murray Sadler For For Yes Boston Pizza Royalties Income Fund BPF.UN 15-Jun-11 20-Apr-11 Annual Management 2 Approve KPMG LLP as Auditors and Authorize the Trustees to Fix Their Remuneration For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director Rainer H. Bosselmann For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director Henry A. Crumpton For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director Cynthia A. Flanders For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director DeSoto S. Jordan For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director William F. Leimkuhler For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director Daniel A. Levinson For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director W.G. Champion Mitchell For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management Elect Director James W. Quinn For For Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management 2 Approve Omnibus Stock Plan For Against Yes Argan, Inc. AGX 04010E109 21-Jun-11 25-Apr-11 Annual Management 3 Ratify Auditors For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management Elect Director Paul H. McDowell For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management Elect Director William R. Pollert For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management Elect Director Michael E. Gagliardi For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management Elect Director Catherine F. Long For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management Elect Director Jeffrey F. Rogatz For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management Elect Director Howard A. Silver For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes CapLease, Inc. LSE 21-Jun-11 08-Apr-11 Annual Management 4 Ratify Auditors For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management 1 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director Robert J. Wright For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director Ron V. Adams For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director Brian W. Jamieson For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director John E. Richardson For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director Michael S. Skea For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director Charles M. Phillips For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management Elect Director Donald W. Cameron For For Yes Armtec Infrastructure Inc ARF 04248B109 23-Jun-11 05-May-11 Annual/Special Management 3 Approve Stock Option Plan For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) DateJuly 20, 2011
